Citation Nr: 1222525	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a fracture of the left femur and patella, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that continued a 30 percent rating for residuals of a fracture of the left femur and patella, status post knee replacement.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The record shows that the in August 1970, the  RO granted service connection and assigned a 20 percent rating for residuals of a fracture of the left femur and patella, effective April 11, 1970, under Diagnostic Code 5255.  In June 2005, the RO assigned a temporary 100 percent rating for post-surgical convalescence effective May 5, 2005, and a 100 percent rating effective July 1, 2005, both under Diagnostic Code 5055.  A 30 percent rating was assigned effective July 1, 2006, under Diagnostic Code 5055.  Diagnostic Code 5055 pertains to replacement of the knee and Diagnostic Code 5255 pertains to impairment of the femur.  38 C.F.R. § 4.71a.

In October 2011, the Veteran testified that he was having problems with his hip and his representative claimed entitlement to a separate rating for impairment of the left hip.  The Board observes that the Veteran was afforded a VA joints examination in January 2011 during which his left knee and femur were evaluated.  However, the examination report failed to address the impairment of the Veteran's left hip and is therefore inadequate for rating purposes.  Therefore, he should be scheduled for a VA examination to determine the current severity of his service-connected residuals of a fracture of the left femur and patella, status post total knee replacement and to address any left hip impairment.

In addition, the Board notes that VA received a compact disc (CD) from the Social Security Administration (SSA) apparently containing records associated with the Veteran's application for disability benefits from that agency.  These records, however, have not been converted to hard copy form for inclusion in the record, as required.  This should be accomplished on remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's residuals of a fracture of the left femur and patella, status post total knee replacement and any pertinent records in Virtual VA that have not been associated with the claims folder.

2.  A hard copy of the records provided by the SSA to VA on CD should be associated with the claims files.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity and manifestations of the Veteran's residuals of a fracture of the left femur and patella, status post total knee replacement.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the left hip and left knee on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should determine if there is any lateral instability or recurrent subluxation of the left knee.  If so, the examiner should state whether it is slight, moderate or severe.  The examiner should also determine if the left knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the impact of the service-connected residuals of a fracture of the left femur and patella, status post total knee replacement, on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether a separate rating is warranted for impairment of the left hip.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

